EXHIBIT 10.32
Summary of Resolutions
     The attached resolutions provide for an amendment to the Company’s
Supplemental Savings Plan to change the vesting schedule for employer
contributions to a graded 5 year schedule (from a graded 7 year schedule) for
participants who terminate employment after August 14, 2008.

 



--------------------------------------------------------------------------------



 



RESOLUTIONS OF THE BOARD OF DIRECTORS
OF FERRELL COMPANIES, INC.
(the “Company”)
     WHEREAS, the Company maintains the Ferrell Companies, Inc. Supplemental
Savings Plan (collectively, the “Plan”); and
     WHEREAS, it is desirable to amend the Plan; and
     NOW THEREFORE, IT IS RESOLVED, that Plan is hereby amended to change the
vesting schedule applicable to employer contributions with respect to Plan
participants whose termination date occurs after August 14, 2008 to the
following schedule (with service determined based on the participant’s
anniversary date):

          Years of Service   Percentage Vested
Less than 1
    0 %
1 but less than 2
    20 %
2 but less than 3
    40 %
3 but less than 4
    60 %
4 but less than 5
    80 %
5 or more
    100 %

     and further;
     RESOLVED, that the officers of the Company, or any one of them, be and they
are hereby authorized and empowered to execute and deliver any and all documents
and instruments deemed necessary or appropriate by such officers, and to take
any and all such further action, in the name of and on behalf of the Company
which any of such officers determines to be necessary or appropriate in order to
effectuate the general intent of the foregoing resolution, the signature of any
such officer being conclusive evidence of such authority; and further
     RESOLVED, that any and all actions heretofore or hereafter taken by any
officer, agent or employee of the Company within the terms of the foregoing
resolutions be and they hereby are ratified, confirmed, authorized and approved
as the act and deed of the Company; and further
     RESOLVED, that any officer of the Company be, and each of them hereby is,
authorized and empowered to certify on behalf of the Company as to all matters
pertaining to the acts, transactions or agreements contemplated in any of the
foregoing resolutions.

 